Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 6, 2018

                                      No. 04-18-00249-CV

                     IN THE INTEREST OF C.W., ET AL CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02259
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal from a judgment terminating parental rights. Appellant’s
brief, due June 14, 2018, has not been filed. On June 20, 2018, we notified appellant’s court-
appointed counsel, Jeanette Burney Sullivan, of the deficiency, but she did not respond by filing
a motion for extension of time or other appropriate response. On June 22, 2018, we abated this
appeal and ordered the trial court to conduct a hearing to determine if appellant desired to
prosecute this appeal, if appointed counsel had abandoned the appeal, and if it was necessary to
appoint new counsel to represent appellant in this appeal. On June 29, 2018, the trial court held a
hearing. A supplemental reporter’s record from the hearing has been filed. The trial court found
that appellant desired to prosecute this appeal, that appointed counsel had not abandoned the
appeal, and that it was necessary to appoint new counsel to represent appellant in this appeal. A
supplemental clerk’s record has been filed which contains an order permitting Ms. Sullivan to
withdraw and substituting John Davis to represent appellant in this appeal.

       This appeal is REINSTATED. Appellant’s brief is due July 31, 2018. In light of the
previous delay in filing appellant’s brief, this court will not look favorably upon a request for
an extension of time to file appellant’s brief.

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court